Peremptory mandamus order modified by providing that an alternative mandamus order shall issue, with costs to abide the event. The record before us presents a question of fact that should be tried out by an alternative order as to whether or not, under the provisions of the Building Code (Art. 1, § 4, subd. 4)  work was commenced within one year from the time of the issuance of the permit. Kelly, P. J., Manning, Young and Kapper, JJ., concur; Lazansky, J., dissents, and votes for reversal of the order and a denial of the motion, upon the ground that the papers do not show that petitioner is entitled to relief by mandamus.